Citation Nr: 1708047	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  05-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression and anxiety. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION


The Veteran served on active duty from January 1962 to September 1965. He also had subsequent service in the Rhode Island National Guard and Army Reserve. 

This appeal to the Board of Veterans' Appeals (Board) arose from April 2004 and January 2006 rating decisions.  In April 2004 the RO, inter alia, denied the Veteran's claim for a compensable rating for left ear hearing loss.  In May 2004, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in December 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2005.

By rating decision in September 2005, the RO granted service connection for right ear hearing loss. The right and left ear hearing loss were then evaluated as bilateral hearing loss and an initial 10 percent rating was assigned, effective January 11, 2005, the effective date of the award of service connection for right ear hearing loss.  Although the RO awarded a higher rating during the pendency of this appeal, inasmuch as higher ratings are available for hearing loss before and after January 11, 2005, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board characterized the appeal involving hearing loss as encompassing claims for higher rating at each stage.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2005, the RO denied the Veteran's claim for service connection for PTSD. Additional evidence was subsequently received from the Veteran and, in January 2006, the RO continued the denial of the Veteran's claim for service connection for PTSD.  In February 2006, the Veteran filed an NOD.  An SOC was issued in April 2006, and the Veteran filed a substantive appeal (via a VA Form 9) in April 2006.

In September 2008, the Board remanded the claims then on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, so that the Veteran could be scheduled for hearing before a Veterans Law Judge.  In February 2009, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record. 

In May 2009, the Board denied the claim for an increased (compensable) rating for left ear hearing loss for the period prior to January 11, 2005.  The claims for an initial rating in excess of 10 percent for bilateral hearing loss, from January 11, 2005, and for service connection for PTSD, were remanded to the RO, via the AMC, for additional development.

The Veteran appealed the Board's May 2009 denial of the claim for an increased (compensable) rating for left ear hearing loss, prior to January 11, 2005, to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court set aside the Board's May 2009 decision on this issue and remanded the matter to the Board for further proceedings consistent with the Court's decision.

With respect to the remanded claims for an initial rating in excess of 10 percent for bilateral hearing loss, from January 11, 2005 and for service connection for PTSD, after accomplishing further action, the AMC continued to deny the claims (as reflected in the March 2011 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

Regarding characterization of the issues now on appeal, the Board notes, initially, that in the May 2009 remand, the Board characterized the claim involving psychiatric disability as one for service connection for PTSD.  However, in a November 2011 remand, the Board noted the decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the claimant's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  The Veteran had diagnoses of psychiatric disability other than PTSD, including depressive disorder. Thus, consistent with Clemons and the current record, the Board characterized the matter as reflected on the title page.

In November 2011, the Board again denied the claim for an increased (compensable) rating for left ear hearing loss for the period prior to January 11, 2005 on a schedular basis.  The claims for an increased rating for left ear hearing loss, prior to January 11, 2005, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b), and an initial rating in excess of 10 percent for bilateral hearing loss, from January 11, 2005, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 (b), and for service connection for a psychiatric disability, to include PTSD, were remanded to the RO, via the AMC, for additional development. 

In an August 2015 decision, the Board, inter alia, denied the claim for service connection for a psychiatric disability to include PTSD, depression and anxiety.  The Veteran appealed the Board's August 2015 denial of this claim to the Court.  By Order dated January 2017, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by representatives for the Veteran and the VA Secretary, vacating the Board's August 2015 decision with respect to the denial of the claim for an acquired psychiatric disability to include PTSD, depression and anxiety, and remanding this matter to the Board for further proceedings consistent with the Joint Motion.

As for the matter of representation, the record reflects that the Veteran was previously represented by Vietnam Veterans of America, as reflected in a January 2003 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative). In August 2013, the Veteran executed a new VA Form 21-22 naming Disabled American Veterans as his representative. The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2016).

The Veteran's appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  In addition to the VBMS file, there is a separate paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals duplicative evidence of that contained in VBMS.

Also, this appeal This appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Joint Motion and the Board's review of the claims file, further AOJ action on the matter of entitlement to service connection for an acquired psychiatric disability to include PTSD, depression and anxiety is warranted.

Medical evidence of record reflects that the Veteran has received multi-axial diagnoses which include Axis I diagnoses of depression, anxiety, and PTSD.  Post-service VA records of treatment dated since March 2008 reflect complaints of depression, anxiety, and PTSD.  During a March 2008 VA mental health assessment, the psychologist indicated that the Veteran's presentation was more consistent with a diagnosis of major depressive disorder than PTSD.  He indicated while the Veteran may have experienced some traumatic events during service, the more appropriate diagnosis is depression.  In June 2008, the Veteran was treated at a private hospital for PTSD.  On admission, he reported feeling more depressed for several months with increased anxiety.  Ultimately, the Veteran was diagnosed with major depressive disorder, dysthymic disorder, PTSD, and panic disorder with agoraphobia.  In statements dated June 2008 and November 2008, the Veteran's VA psychologist stated that the Veteran was diagnosed with PTSD, anxiety disorder, not otherwise specified, and major depression, and opined that the Veteran's psychiatric symptoms were directly related to service.  During the February 2009 Board hearing, the Veteran testified that he was treated for depression and PTSD.  In an October 2014 memorandum, the JSRRC coordinator indicated that the Veteran's stressors could not be verified.

The Veteran's service treatment records reflect that, in September 1964, the Veteran was treated for mild anxiety, and the examiner noted that the Veteran had experienced "work pressure at his job."  The Veteran's August 1965 separation examination noted that the Veteran used to have trouble sleeping until one year ago due to general nervousness.

The Veteran has not been provided a VA examination to assess the nature and etiology of any psychiatric disorders.  In the December 2016 Joint Motion for Remand, the parties agreed that the Board applied an incorrect standard in determining that a VA examination was not required.

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A (d)(2) (West 2014), 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  This evidence in support of this prong need not be competent evidence.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).

Although the Board previously found that the Veteran's VA psychologist's opinion-that his PTSD, anxiety, and depression symptoms were at least as likely as not directly related to his military service experiences-was  insufficient to satisfy the third McLendon element because there was no rationale for the psychologist's conclusions, the parties to the Joint Motion for Remand agreed that this opinion was sufficient to at least suggest a relationship between current psychiatric problems and service under the low threshold in McLendon.

Given the above, the Board finds that medical examination and appropriate etiology opinions are needed to resolve the remaining claim on appeal.  See 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); and McLendon, supra.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Providence, Rhode Island VA Medical Center (VAMC), and that records from these facilities dated through January 2010 are associated with the file; however, more recent records may exist.  The Board also notes that the October 2014 SSOC indicates that records from the Providence VAMC dated from November 2011 to October 2014 had been electronically reviewed; however, such records have not been associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Providence VAMC since January 2010 for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication of the claims (to include evidence associated with the record after the issuance of the October 2014 SSOC).

Accordingly, the case is REMANDED for the following action:
1.  Obtain from the Providence VAMC (and any associated facility(ies)) all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran since January 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection for psychiatric disability that is not currently of record.

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, to obtain information as to the nature and etiology of the claimed acquired psychiatric disability, to include PTSD, anxiety, and depression.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and consideration of the entire record (to include any psychological testing results), the examiner should identify all current psychiatric diagnosis/es currently present or validly present at any point pertinent to the current claim (even if now asymptomatic or resolved).  If the examiner determines that the Veteran does not meet the diagnostic criteria for any acquired psychiatric disorder, he or she should reconcile such findings with the statements made by the Veteran's VA psychologist in June 2008 and November 2008.

If PTSD is diagnosed, the examiner must explain how the diagnostic criteria are met, to include identifying the specific stressor(s) underlying the diagnosis and commenting upon the link between the current symptomatology and the Veteran's stressor(s).  In doing so, the examiner should specifically address whether the Veteran's identified stressor(s) are related to a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and which symptoms are related to the identified stressor(s).

If psychiatric disability other than PTSD is diagnosed, for each such diagnosed disability, the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder first manifested in service, or was caused or aggravated by any events in active service.

In addressing the above, , the examiner must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to in-service combat exposure and as to onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly -stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




